COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ROSENDO GAMBOA,                                              No. 08-13-00155-CV
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                           383rd District Court
                                               §
 BEATRICE LERMA,                                            of El Paso County, Texas
                                               §
                       Appellee.                            (TC # 2012DCM07222)
                                               §

                                MEMORANDUM OPINION

        This appeal is before the Court to determine whether it has jurisdiction.      Rosendo

Gamboa, pro se, filed with the district court clerk a notice of appeal from a final ruling of an

associate judge.   The notice of appeal and the District Clerk’s docketing statement was

forwarded to this Court. An attorney subsequently entered an appearance for Gamboa and

notified the Court that the notice of appeal should not have been filed in this Court because

Gamboa was appealing a recommendation of an associate judge to the referring district court and

a de novo hearing had been timely requested. This Court does not have jurisdiction to review the

recommendation of the associate judge. See TEX.FAM.CODE ANN. §§ 201.013(b), 201.014,

201.015 (West 2008 & Supp. 2012).          Accordingly, we dismiss the appeal for want of

jurisdiction.
July 31, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-